NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TOM MARK FRANKS,                                No. 20-17497

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00551-DAD-BAM

 v.
                                                MEMORANDUM*
R. C. JOHNSON, Warden, Lancaster State
Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      California state prisoner Tom Mark Franks appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under 28 U.S.C. § 1915A(a). Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011). We affirm.

      The district court properly dismissed Franks’s action because defendant

Judge Cordova is protected by judicial immunity, defendant Scheid did not act

under color of state law, and defendant Johnson was not linked to any of the

allegations. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (discussing judicial

immunity and its limited exceptions); Polk County v. Dodson, 454 U.S. 312, 325

(1981) (“[A] public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding.”); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a defendant

must perform or omit to perform an act which he is legally required to do to be

liable under 42 U.S.C. § 1983).

      AFFIRMED.




                                         2                                     20-17497